COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re M & O Homebuilders, Inc., Orlando Cuello, Maria De Jesus
                         Gamez, and Texas Homebuilders, LLC

Appellate case number:   01-16-00602-CV

Trial court case number: 2014-07209

Trial court:             190th District Court of Harris County

        Relators, M & O Homebuilders, Inc., Orlando Cuello, Maria De Jesus Gamez, and Texas
Homebuilders, LLC, have filed an Emergency Motion to stay the underlying litigation pending
resolution of the petition for writ of mandamus. The Emergency Motion is GRANTED. The
trial court proceedings in cause number 2014-07209, are STAYED, pending resolution of the
petition for writ of mandamus.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: August 22, 2016